

        Exhibit 10.22
image011.jpg [image011.jpg]


October 30, 2019
Ms. Maggie Yuen


Dear Maggie,
On behalf of Penumbra, Inc. (“Penumbra” or “Company”), I am pleased to offer you
employment in the position of Chief Financial Officer, reporting to Sri
Kosaraju. This agreement sets out the terms of the Company’s offer of employment
and is subject to approval and appointment by the Board of Directors. Please
note that this offer is contingent upon the satisfactory completion of your
reference checks. Please also note that due to the critical nature of this
position, your employment is contingent upon successful completion of a
satisfactory background investigation. If you accept the terms of this offer,
the Company would like you to start on December 3, 2019, or another mutually
agreeable date.
You will be paid a base salary of $21,153.85 every two weeks, which equals
$550,000.10 per year, less applicable taxes and other withholdings. This is an
exempt position, which means you are paid for the job and not by the hour.
Accordingly, you will not receive overtime pay if you work more than 8 hours in
a workday or 40 hours in a workweek. You will be based at Penumbra’s Alameda
headquarters.
In addition, you will receive a signing bonus in the amount of $250,000, which
will be included with your first Penumbra paycheck. In the event that you leave
Penumbra within 12 months of your date of hire, you will be responsible for
reimbursing the company for the entire signing bonus.
Subject to approval of the Compensation Committee of the Company’s Board of
Directors, you will receive a grant of $1,100,000 in Restricted Stock Units
(“RSUs”) and $550,000 in Options to purchase Common Stock of the Company. These
grants typically occur on around the 15th calendar day of the month following
the month in which your employment commences, though they could be earlier or
later depending on the Committee’s calendars and procedure.
The number of RSUs granted will equal $1,100,000 divided by the adjusted closing
price of Penumbra common stock on the date of grant, rounded up or down to the
nearest whole share. This RSU grant is subject to the terms and conditions of
the Amended and Restated 2014 Equity Incentive Plan and the Restricted Stock
Unit Agreement which you will be required to sign as a condition of receiving
the grant. Subject to those terms, the grant will vest 25% per year on an annual
basis over 4 years commencing on the one-year anniversary of the RSU grant date
provided you remain an employee of the Company.
The number of Options granted will equal $550,000 divided by the adjusted
closing price of Penumbra common stock on the date of grant, rounded up or down
to the nearest whole share. This
Penumbra, Inc.
One Penumbra Place
Alameda, CA 94502
T 1.510.748.3200
F 1.510.814.8303
www.penumbrainc.com



--------------------------------------------------------------------------------



image11.jpg [image11.jpg]
Ms. Maggie Yuen
October 30, 2019
Page 2 of 3
option grant is subject to the terms and conditions of the Amended and Restated
2014 Equity Incentive Plan and the Stock Option Agreement which you will be
required to sign as a condition of receiving the grant. Subject to those terms,
twenty-five (25%) of the shares subject to this Option shall vest of the
one-year anniversary of the grant date, and one forty-eighth (1/48th) of the
shares subject to this Option shall vest each month thereafter, provided you
remain an employee of the Company.
You will receive further information from our stock plan administrator, E*Trade,
following Committee approval. The grants are subject to the Company’s Executive
Officer Recoupment Policy.
As a regular full-time employee, you will be eligible for our complete benefits
package, which includes medical, dental, vision, life, and supplemental
disability insurance, and a number of additional voluntary benefit options. The
Company observes ten paid holidays per year. Additionally, you will receive six
days of sick leave per year and will also accrue three weeks of paid vacation
days per year. More information about your benefits choices and any associated
costs will be sent to you separately. Details concerning annual holidays, sick
time and vacation accrual may change from time to time at the Company’s
discretion.
Your employment with the Company will be “at will.” This means it is for no
specified term and may be terminated by you or the Company at any time, with or
without cause or advance notice. In addition, the Company reserves the right to
modify your compensation, position, duties or reporting relationship to meet
business needs and to decide on appropriate discipline. This “at will”
employment relationship may not be modified by any oral or implied agreement.
As a Company employee, you will be expected to abide by Company rules and
policies. During and after your employment, you will not use any Company
property for any purpose other than for the benefit of the Company. Except for
business uses related to the performance of your job, you will not remove from
the Company premises any Company property without written consent of your
supervisor. In the event of your termination of employment, or at any time at
the request of the Company, you will return all Company property. You will also
return all copies of Company property, and any Work Product derived from Company
property.
As a condition of your employment, you will be required to sign the Company’s
standard form of employee nondisclosure and assignment agreement (a copy of
which is enclosed), and to provide the Company with documents establishing your
identity and right to work in the United States. Those documents must be
provided to the Company no later than three business days after your employment
start date.




Penumbra, Inc.
One Penumbra Place
Alameda, CA 94502
T 1.510.748.3200
F 1.510.814.8303
www.penumbrainc.com



--------------------------------------------------------------------------------



image21.jpg [image21.jpg]
Ms. Maggie Yuen
October 30, 2019
Page 3 of 3
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. By signing this agreement, you represent that you have
disclosed to the Company any agreements you have signed that may restrict your
activities on behalf of the Company.
This agreement, the nondisclosure and assignment agreement referred to above,
and the enclosed arbitration agreement constitute the entire employment
agreement between you and the Company, and supersede all prior or
contemporaneous negotiations, representations or agreements between you and the
Company. Should any provision of this agreement be determined to be
unenforceable, in whole or in part, such defect shall not affect any other
provision, and the provision in question shall be reformed, construed and
enforced so as to render it enforceable consistent with the intent of the
parties, in so far as possible under applicable law.
The provisions of this agreement regarding “at will” employment and arbitration
may only be modified by a written agreement signed by you and an authorized
representative of the Company.
We look forward to working with you at Penumbra. Please sign and date this
letter on the spaces provided below to acknowledge your acceptance of the terms
of this agreement.
            
Sincerely,


           By: /s/ Adam Elsesser___________
            Adam Elsesser
            Chairman and CEO


I agree to and accept employment with Penumbra on the terms and conditions set
forth in this agreement. I understand and agree that my employment with the
Company is at-will.
/s/ Maggie Yuen____________________________   Date: 11/1/19
         Maggie Yuen
Penumbra, Inc.
One Penumbra Place
Alameda, CA 94502
T 1.510.748.3200
F 1.510.814.8303
www.penumbrainc.com

